ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                        )
                                                   )
Parsons Savannah Services Company                  )   ASBCA No. 59502
                                                   )
Under Contract No. F41624-03-D-8613 et al.         )

APPEARANCE FOR THE APPELLANT:                          Kevin J. Slattum, Esq.
                                                        Pillsbury Winthrop Shaw Pittman LLP
                                                        Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Carol L. Matsunaga, Esq.
                                                       Srikanti Schaffner, Esq.
                                                        Trial Attorneys
                                                        Defense Contract Management Agency
                                                        Carson, CA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 2 May 201 7



                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59502, Appeal of Parsons Savannah
Services Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals